COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER OF CONTINUING ABATEMENT

Appellate case name:       Larry Thomar Doral v. The State of Texas

Appellate case number:     01-14-00393-CR

Trial court case number: 1393714

Trial court:               351st District Court of Harris County

        On February 19, 2015, we abated this case and remanded it to the trial court. In the
abatement order, we directed the trial court to determine whether appellant wished to prosecute
his appeal and, if he wished to prosecute his appeal, determine whether his appellate counsel,
Arden J. Morley, had abandoned the appeal. The court reporter has filed a reporter’s record that
includes the trial court’s findings, stated on the record, that appellant wishes to pursue the appeal
and is indigent. Exhibit 1 to the reporter’s record includes the trial court’s order granting Arden
J. Morley’s motion to withdraw as appellant’s counsel. However, the supplemental clerk’s record
filed in this Court on March 24, 2015 does not include that order or an order appointing counsel
for appellant.

       Accordingly, the trial court clerk is directed to file within 10 days of the date of this order
a supplemental clerk’s record containing:

        1. Pauper’s Oath on Appeal and Order, signed on March 19, 2015, (Image No.
           64882643); and

        2. Motion to Withdraw as Attorney of Record and Order, signed on March 19, 2015,
           (Image No. 64742870).

        The appeal remains abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s
record is filed with the Clerk of this Court.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually    Acting for the Court

Date: May 12, 2015